Kupferman, J. P. (concurring).
The various well-considered opinions in this matter in this court and at Trial Term demonstrate that reasonable people may differ.
While the justification defense is subjective, there must still be a reasonable response by the subject, but if there is any doubt, the mythical reasonable person’s approach cannot substitute for the reality of the subject’s thinking.
In a matter where nuance is so important, I must come down on the side of an interpretation which recognizes the individual’s own background and learning. The instruction to the Grand Jury was lacking in this regard, and so I would affirm.